Citation Nr: 0332898	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  97- 23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches in excess of 10 percent from April 16, 1996 to 
February 25, 1999.

2.  Entitlement to an increased evaluation for migraine 
headaches in excess of 30 percent from February 25, 1999.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the thoracic spine, currently rated as 20 percent 
disabling.

4.  Entitlement to a compensable evaluation for residuals of 
an injury to the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the Winston-Salem, North Carolina, 
Regional Office (RO).

In a December 1999 rating decision, the issue of service 
connection for residuals of a left knee injury postoperative 
was granted.  This issue will also be addressed in this 
REMAND.


REMAND

Unfortunately, the issue now on appeal above is not ripe for 
appellate adjudication.  

The record reveals that the RO has not fully advised the 
veteran of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), signed into law in November 2000, during 
the pendency of this appeal, as it pertains to increased 
ratings claims.  The VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).  A portion of 38 C.F.R. § 3.159 has recently been 
invalidated by Federal Court decision.  Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 7010 (Fed. Cir. Sept. 22, 2003).

In this case, none of the RO's post November 2000 
correspondence to the veteran specifically addresses the VCAA 
notice and duty to assist provisions as they pertain to the 
increased rating issues currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a), requiring 
the VA to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Furthermore, one letter sent includes information covered in 
the case noted above.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans et. al v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) and Paralyzed 
Veterans of America, et al., v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, 7010 (Fed. Cir. Sept. 
22, 2003).  Pursuant to the DAV case above, the Board cannot 
remedy this defect.  

Also in December 1999 the RO, implementing a November 1999 
Board decision, granted service connection for residuals of a 
left knee injury postoperative and assigned a 10 percent 
evaluation.  The veteran indicated disagreement with the 
assigned rating.  The RO has not issued a statement of the 
case on this issue.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability must be remanded to the RO for 
additional action.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the increased rating claims 
currently on appeal.  The letter should 
include specific notice as to the type of 
evidence necessary to substantiate the 
claims.  No reference should be made to 
the evidence being received within 30 
days.

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the 
disabilities under consideration that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite him to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and all other applicable 
legal provisions are fully complied with 
and satisfied.  Further, notice should 
include an indication of the need for 
available records.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

4.  The RO should furnish the veteran 
with a statement of the case covering the 
issue of entitlement to an initial 
compensable evaluation for left knee 
disability.  The RO should assure that 
the veteran is given notice of all steps 
required to appeal these issues, as 
outlined under 38 U.S.C.A. § 7105 (West 
2002).  The veteran must be given an 
opportunity to complete the steps 
necessary to complete the appeal.  If 
there is no substantive appeal submitted, 
the appeal is not completed and the 
issues should not be returned to the 
Board.  If a substantive appeal is 
submitted, the RO should determine 
whether all records have been obtained, 
and whether there are additional 
examinations in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




